DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 10/10 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/10/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes et al (US 20190127506 A1).
Regarding claim 1, Hayes teaches a polymer composition polymerized from a monomer mixture of arylcyclobutene-containing monomer A and one or more other addition polymerizable monomers including bis-maleimides [0022], meeting the claimed chemical composition comprising a polymer produced from polymerizing a monomer comprising an arylcyclobutene monomer, and a bismaleimide compound.

Regarding claim 5, Hayes teaches that the arylcyclobutene-containing monomer A has Structure A-1, meeting the claimed Formula (II), and Structure A-2, meeting the claimed Formula (III), respectively.

Regarding claims 6-7, Hayes teaches that the monomer mixture further comprises styrene [0007], meeting the claimed dienophile moiety and Formula (IV), with R9=R10=R11=hydrogen, and B=phenyl.

Regarding claims 8-9, Hayes teaches that the monomer mixture further comprises dienes such as butadiene [0022], meeting the claimed diene monomer and Formula (V), with R9=R10=hydrogen when the diene is butadiene.

Regarding claim 10, Hayes teaches the monomer mixture further comprises nitrogen heterocycle containing monomer [0021].

Regarding claims 11-15, Hayes teaches that the polymer compositions may comprise one or more organic solvents, including cyclopentanone and cyclohexanone [0090].

Claim(s) 2-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes et al (US 20190127506 A1) and evidenced by ChemSpider (BMI-TMH, 2022).
Regarding claims 2-4, Hayes teaches that the bismaleimide compound includes bis-maleimide of 2,2,4-trimethyl hexane (BMI-TMH).  As evidenced by ChemSpider, BMI-TMH meets the claimed Formula (I), with R1=H, and R=2,2,4-trimethyl hexane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-7, and 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al (US 20180212180 A1) in view of Xing (“UV-TRIGGERED AND THERMO-INDUCED CROSSLINKING OF POLYMERS CONTAINING 1-FUNCTIONALIZED BENZOCYCLOBUTENES”, 2017).
Regarding claim 1, Grigg teaches a polymeric charge transfer layer composition comprising a polymer composition for electronic devices comprising monomer A and monomer B, wherein monomer A has structure A-I or structure A-II [abstract, 0006-0007].  K and M are each independently selected from substituted or unsubstituted aromatic moiety, substituted or unsubstituted heteroaromatic moiety, carbonyl moiety, and carboxy moiety; L1 is selected from heteroatom, aromatic moiety, heteroaromatic moiety, C1-C100 hydrocarbyl, C1-C100 substituted hydrocarbyl, C1-C100 heterohydrocarbyl, and C1-C100 substituted heterohydrocarbyl; R1 through R6 are each independently selected from hydrogen, deuterium, hydrocarbyl, substituted hydrocarbyl, heterohydrocarbyl, substituted heterohydrocarbyl, halogen, cyano, aryl, substituted aryl, heteroaryl, substituted heteroaryl; and x and y are each independently an integer from 1 to 10.
The examiner submits that the monomer A meets the claimed arylcyclobutene monomer represented by a general formula (II) or (III) in current application [claim 5].
Grigg teaches that the polymer can be crosslinked in the presence of an initiator that decomposed under heat or irradiation to produce free radicals or ions that initiate the cross-linking reaction [0050].
Grigg does not teach using the claimed bismaleimide compound as a crosslinker.
In the same field of endeavor, Xing teaches a thermosetting polymer, polymerized from benzocyclobutene and bismaleimides [P6].  Scheme 1.1 illustrates the thermo-induced crosslinking of an arylcyclobutene with bismaleimides.  The polymer has low dielectric constant and can be used for microelectronics application [P6]. Thus, Xing’s polymer and Grigg’s polymer have the same capacity for electronic device application.
It would have been obvious to one of ordinary skill in the art at the time of filing to select bismaleimides as the crosslinker in Grigg’s composition, as it is expressly disclosed as being useful in this capacity. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.

Regarding claim 2, Xing teaches a bismaleimide 4,4′-diphenylmethane bismaleimide in Scheme 2.2 [P6], meeting the claimed Formula (I), with R1=H and R=Ph-CH2-Ph.

Regarding claim 3, Xing’s bismaleimide structure in Scheme 2.2 is an alkylenearyl.

Regarding claim 5, Grigg’s monomer A meets the claimed arylcyclobutene monomer represented by a general formula (II) or (III) as stated in claim 1 rejection.

Regarding claims 6-7, Grigg teaches the monomer B has structure B [0012], meeting the claimed dienophile moiety with Formula (IV), with D corresponds to the claimed B, being aromatic moiety, heteroaromatic moiety, C1-C100 hydrocarbyl, C1-C100 substituted hydrocarbyl, C1-C100 heterohydrocarbyl, and C1-C100 substituted heterohydrocarbyl; L2 is absent; R7, R8, R9 correspond to the claimed R9, R10, R11, each independently selected from hydrogen, deuterium, hydrocarbyl, substituted hydrocarbyl, heterohydrocarbyl, substituted heterohydrocarbyl, halogen, cyano, aryl, substituted aryl, heteroaryl, substituted heteroaryl; and z=1.

Regarding claim 10, Grigg teaches a monomer B with structure B1 [0036], which is a nitrogen heterocyclic containing monomer.

Regarding claims 11-13 and 15, Grigg teaches dissolving or dispersing the polymeric charge transfer layer solution in an organic solvents including cyclohexanone [0048], meeting the claimed solvent.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al (US 20180212180 A1) in view of Xing (“UV-TRIGGERED AND THERMO-INDUCED CROSSLINKING OF POLYMERS CONTAINING 1-FUNCTIONALIZED BENZOCYCLOBUTENES”, 2017) as applied to claim1 above, and further in view of Yorisue et al (US 20180373147 A1).
Regarding claim 4, Grigg in view of Xing teaches the composition in claim 1.
Grigg in view of Xing does not specifically teach the claimed bismaleimide compound is selected from the group consisting of C36 alkylenediamine imides, 1,6'-bismaleimide- (2,2,4-trimethyl)hexane (TMH-BMI), 1,3-bis(3-maleimidephenoxy)benzene (APB-BMI), 1,1'-[2,2'-Bis(trifluoromethyl)[1,1'-biphenyl]-4,4'-diyl]bis[1H-pyrrole-2,5-dione] (MA- TFMB), 2,2-Bis[4-(4-maleimidophenoxy)phenyl]hexafluoropropane (BMP3 CF3), and 1,3- Bis(4-maleimidophenoxy)benzene (1,3 Bis 4-PhoBMI).
Yorisue teaches a photosensitive resin composition comprising bismaleimide crosslinker including 4,4′-diphenylmethane bismaleimide and 1,6′-bismaleimide-(2,2,4-trimethyl)hexane [0343].  Thus, 4,4′-diphenylmethane bismaleimide and 1,6′-bismaleimide-(2,2,4-trimethyl)hexane are art recognized equivalents.
Therefore, it would have been obvious to one of ordinary skill to utilize 1,6′-bismaleimide-(2,2,4-trimethyl)hexane instead of 4,4′-diphenylmethane bismaleimide as the crosslinker because it is obvious to substitute art-recognized equivalents for the same purpose. See MPEP 2144.06.

Claim(s) 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al (US 20180212180 A1) in view of Xing (“UV-TRIGGERED AND THERMO-INDUCED CROSSLINKING OF POLYMERS CONTAINING 1-FUNCTIONALIZED BENZOCYCLOBUTENES”, 2017) as applied to claim1 above, and further in view of Sattler et al (US 20190112400 A1).
Regarding claims 8-9, Grigg in view of Xing teaches the composition in claim 1.
Grigg in view of Xing does not teach the composition comprises a diene monomer of Formula (V).
In the same field of endeavor, Sattler teaches a polymer composition comprising bis-arylcyclobutene monomers and one or more olefin or dienophile group containing second monomers including dienes, e.g., butadiene [abstract, 0007-0008].  The polymer can be used for electronic devices [0001].  Thus, Sattler’s polymer and Grigg’s polymer have the same capacity for electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of filing to select a diene monomer, e.g., butadiene in Grigg’s composition, as it is expressly disclosed as being useful in this capacity. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.  The butadiene monomer in the composition of Grigg in view of Xing and Sattler meets the claimed diene with Formula (V), with R9=R10=H.

Regarding claim 14, Grigg in view of Xing teaches the composition in claim 8.  Grigg further teaches dissolving or dispersing the polymeric charge transfer layer solution in an organic solvents including cyclohexanone [0048], meeting the claimed solvent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762